In an action by a vendee against its vendor to recover damages for breach of warranty, such damages being the amount which the vendee was required to pay out to its customer by reason of the alleged defective merchandise, the appeal is from an order granting a motion to dismiss the amended complaint for insufficiency and from the judgment entered thereon. Order and judgment reversed, with- $10 costs and disbursements, and motion denied, with $10 costs. In our opinion, the amended complaint states facts sufficient to set forth a cause of action. We do not now determine whether appellant may recover the damages claimed. That question must await development of the facts on trial. Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.